United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60384
                        Conference Calendar



JERRY C. ETHERIDGE,

                                    Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS
VOTEC SCHOOLS; MISSISSIPPI STATE PAROLE
BOARD; PEARL RIVER CIRCUIT COURT JUDGE;
PEARL RIVER CIRCUIT COURT DISTRICT ATTORNEY;
PEARL RIVER CIRCUIT COURT CLERK,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:03-CV-153-P-A
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Etheridge, Mississippi prisoner # 83931, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint

under 28 U.S.C. § 1915(e)(2)(B)(i) as frivolous.   He contends

that the Mississippi State Parole Board denied him parole without

having copies of his vocational diplomas or judgments showing

that various criminal charges against him had been dismissed.         He

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60384
                                 -2-

also asserted that the Pearl River County Circuit Court had

breached a contractual obligation to turn over the criminal

judgments.    He does not repeat in his brief an assertion, made in

the district court, that he was denied equal protection by the

failure to obtain this information, and this issue is deemed

abandoned.    See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.3d 744, 748 (5th Cir. 1987).

     To the extent that Etheridge is asserting that the

defendants violated state law, such a claim is not cognizable

under 42 U.S.C. § 1983.    See Williams v. Treen, 671 F.2d 892, 900

(5th Cir. 1982).    Etheridge’s challenges to the denial of parole

and the lack of information in his parole file are not

cognizable.   Mississippi law does not create an expectation of

release on parole, and Etheridge does not have a constitutional

right to release.    See Scales v. Mississippi State Parole Bd.,

831 F.2d 565, 565-66 (5th Cir. 1987); see also Johnson v.

Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997).

     Etheridge’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we DISMISS Etheridge’s appeal as frivolous.

See 5TH CIR. R. 42.2.   This dismissal of his appeal as frivolous

and the district court’s dismissal of his complaint as frivolous

constitute two strikes for the purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     If

Etheridge obtains three “strikes,” he will not be able to proceed
                          No. 03-60384
                               -3-

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED.